IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-91,563-01


                        EX PARTE ALFREDO GONZALEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. W13504-1 IN THE 355TH DISTRICT COURT
                              FROM HOOD COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of possession with intent to deliver methamphetamine and unlawful

possession of a firearm by a felon and sentenced to imprisonment. The Second Court of Appeals

affirmed his convictions. Gonzalez v. State, No. 02-17-00373-CR (Tex. App.—Fort Worth del. Feb.

28, 2019). Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends that, through no fault of his own, he was denied his right to file a pro se

petition for discretionary review in this Court. See TEX . R. APP. PROC . 68.2. The habeas record

supports Applicant’s claim. Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App.

2006); Ex parte Crow, 180 S.W.3d 135 (Tex. Crim. App. 2005).
                                                                                                         2

        Applicant may file an out-of-time petition for discretionary review of the judgments of the

Second Court of Appeals in cause number 02-17-00373-CR. Should Applicant decide to file a

petition for discretionary review, he must file it with this Court within thirty days from the date of this

Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     January 13, 2021
Do not publish